Content Schedule
 
1.
This Content Schedule incorporates the terms of the Master Global Content Agency
Agreement (the “Master Agreement”) between Vodafone Group Services Limited
(“VGSL”), registered in England (registered number 3802001), having its
registered office at Vodafone House. The Connection, Newbury, Berkshire RG14
2FN, United Kingdom and the Content Provider (as defined below) dated 17
December 2004.

 
2.
When signed by VGSL and the Content Provider this Content Schedule is a standing
offer by the Content Provider of the applicable Content (as defined below) to
all Vodafone Group Companies on the terms of the Master Agreement and this
Content Schedule.

 
3.
A Vodafone Group Company may accept the standing offer by completing and signing
the Contract Acceptance Notice and following the procedure set out in the Master
Agreement.

 
1.
Content Provider
 
Waat Media Corporation; United States of America; Company reg. 2512380; Address:
18226 Ventura Blvd. Suite 102, Tarzana, CA 91356.
 
 
 
 
2.
Content
 
Content Provider will provide a minimum of two channels which may be included in
the Vodafone mobile TV offering:
             
1. ‘Blue’ (which may have an alternative name in different Territories)- This
will take the form of a two hour loop, updated by the Content Provider 5 days
per week (Monday-Friday), or a suitable refresh rate which suits both the
delivery requirements and commercial customer proposition and is agreed by both
parties, with the intent of offering the above refresh rate when commercially
and technically viable. The channel shall be presented by a local presenter
and/or local graphics will ensure a local feel to the channel, conforming to the
highest television editorial and production standards. A language agnostic
version may be made available for smaller markets as agreed between the Parties.
The channel shall be produced in accordance with broadcast quality production
values including “mobile sized” sensual clips, with captivating fillers and
entertaining bumpers. The channel shall consist of segmented programming, just
like on television networks and will feature quality brands and top tier
content.
           
 
2.The Parties also intend to include a ‘Playboy’ channel which will be included
in this Content Schedule upon agreement in writing (which shall include
agreement by email) by the Parties. The ‘Playboy’ channel shall take the form of
a two hour loop, updated by the Content Provider 5 days per week (Monday -
Friday), or a suitable refresh rate which suits both the delivery requirements
and commercial customer proposition and is agreed by both parties with the
intent of offering the above refresh rate when commercially and technically
viable. The channel shall be presented by a local presenter and/or local
graphics will ensure a local feel to the channel, conforming to the highest
television editorial and production standards. A language agnostic version may
be made available for smaller markets as agreed between the parties. The channel
shall consist of broadcast quality production values including “mobile sized”
sensual clips, with captivating fillers and entertaining bumpers.
 
Content Provider confirms that it understands the difference between US and
local European tastes and will ensure that the Content fully reflects this
difference.
 
No third party advertising shall be included in the Content unless otherwise
specified by VGSL.
   
 
 
3.
Content Provider Branding Guidelines
 
The Content Provider shall brand the Content in accordance with Section 2 of
this Content Schedule
   
 
 
4.
Marketing Materials
 
The Content Provider will provide marketing materials as requested by VGSL
and/or the Vodafone Group Companies from time to time.
   
 
 
5.
Content Provider Revenue
 
For 'Blue', Content Provider Revenue shall be [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] of Net Revenue, less all the
Deductions. It is understood that Deductions (if any) shall be deducted from the
Content Provider Revenue actually paid to the Content Provider in accordance
with : Clause 10.2.
.
For 'Playboy', Content Provider Revenue shall be [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] of Net Revenue, less all the
Deductions. It is understood that Deductions (if any) shall be deducted from the
Content Provider Revenue actually paid to the Content Provider in accordance
with Clause 10.2.
 
The Content Provider and VGSL shall seek to agree reasonable commercial models
for 'promotional' content and bundled content as and when requested by VGSL or a
Vodafone Group Company

 
1

--------------------------------------------------------------------------------


 
6.
Content Protection
 
Clause 8.1 to 8.9 of the Master Agreement are not applicable. The content will
be streamed in H.263 or MPEG 4 or otherwise as decided by VGSL.
 
 
 
 
7.
Hosting
 
Vodafone shall be responsible for hosting the Content initially but the Content
Provider agrees that on request by Vodafone, the Content Provider shall be
responsible for hosting the Content at no additional cost to Vodafone.
 
 
 
 
8.
Languages
 
As per section 2 of this Content Schedule, the Content shall be presented by a
local presenter and shall be available in a minimum of English, French, German,
Italian and Spanish (EFIGS) and any other languages as may be reasonably
requested by VGSL from time to time. A language agnostic version of the Content
shall be made available to those markets where it is not commercially viable to
produce a non-EFIGS language.
 
 
 
 
9.
Territories
 
‘Blue’ - Worldwide
 
‘Playboy’ - Worldwide excluding UK, Eire, Sweden, Austria, Italy, Australia, New
Zealand, Hong Kong, Thailand.
 
 
 
 
10.
Mobile Devices
 
All mobile devices
 
 
 
 
11.
Format
 
The Content Provider shall at its cost ensure that the Content is capable of
supporting all Formats, which may be specified, by VGSL or the Vodafone Group
Companies (the “Format”) from time to time. The Content Provider shall not
change or vary the Format without Vodafone’s prior written consent.
 
 
 
 
12.
Purchase Options
 
Not applicable.
 
 
 
 
13.
VGSL Certification
 
Not applicable.
       
14.
Delivery Timetables
 
As requested by the Vodafone Group Companies. However the Content Provider
should be able to deliver the content from 1 August 2005,or earlier depending on
specific market requirements.
       
15.
Relevant Contacts
 
The Content Provider:
Technical-  
Camill Sayadeh
Tel: +1 818 708 9995
Mob: +1 818 723 2488
Fax: +1 818 708 0598
camill@waatmedia.com
 
Commercial-  
Adi McAbian
Tel: +1 818 708 9995
Mob: +1 818 644 1300
Fax: +1 818 708 0598
adi@waatmedia.com
 
Financial-  
Lena Barseghian
Tel: +1 818 708 9995
Mob: +1 818 652 6497
Fax: +1 818 708 0598
lena@waatmedia.com
 
VGSL-  
Commercial - Andrew Stalbow
Tel: +44 207 212 0591
Mob: +44 7717 618 919
Fax: +44 207 212 0701
E-mail: andrew.stalbow@vadofone.com
       
16.
Tax Residence
 
The same country as the registered address of the Content Provider set out
above.
       
17.
Content Provider’s bank account details for electronic transfer payments
 
Payment by VGSL, to the Content Provider shall be made by BACS to the following
bank account:
 
EAST WEST BANK
18321 Ventura Blvd. Tarzana, CA 91356
Account Name: The Waat Corporation

 
2

--------------------------------------------------------------------------------




 
 
 
Account Number: 8270-2648
ABA# 322070381
 
The currency of this Agreement shall be in Euros. All financial reports,
statements, invoices, charges and payments made by one Party to the other shall
be in Euros.
 
 
 
 
18.
Special Conditions
 
1. The Content Provider will comply with all VGSL/Vodafone content standards
guidelines and policies as have been worked on in conjunction with the Content
Provider and / or have been provided to the Content Provider as may change from
time to time. Content Provider agrees that Content provided in accordance with
Section 2 of this Content Schedule will vary according to the Content Standard
rating in each Territory, and that Content supplied shall always adhere to such
rating as-agreed by the Vodafone Group Company locally. Content Provider shall
also provide reasonable assistance to help create such standards and guidelines
as agreed from time to time.
 
The current Content Standards Classification Matrix and associated Vodafone
Group Company ratings dated April 2005 is attached. The Content Provider
acknowledges that this will be updated and will change over time, and that the
Content Provider is responsible for ensuring it delivers Content in accordance
with the rating specified by each Vodafone Group Company as such rating may be
amended from time to time.
 
Where a Vodafone Group Company has indicated in the Content Standards
Classification Matrix that Content with a higher rating than other Content may
be provided behind its access controls solution, the Content Provider shall
ensure that higher rated Content is only accessible behind the access controls
solution.
 
2. The Commencement Date for each individual Contract may, at the election of
each relevant Vodafone Group Company, be either (a) the Commencement Date as
defined in the Master Agreement; (b) 29 September 2003; or (c) a date in between
(a) and (b) specified by each relevant Vodafone Group Company.
 
3.  Clause 15.2 of the Master Agreement shall not apply to this Content
Schedule.
 
4.  In addition to its obligation in Clause 6.7 of the Master Agreement, Content
Provider shall be responsible for obtaining all licences, clearances,
permissions, waivers, approvals or consents required in order to enable Vodafone
and VGSL to exercise the rights granted to VGSL and Vodafone   in the Master
Agreement and each  relevant  Contract including  without limitation, 
obtaining  any  necessary clearances and consents from, making royalty or other
payments to the owners of the applicable Intellectual Property Rights (including
payment of any Collecting Society Royalties). In the event that VGSL or Vodafone
is required to obtain any clearances and consents or to make royalty or other
payments, Content Provider shall reimburse VGSL and Vodafone for any costs
incurred in obtaining such clearances and consents and for the amounts of such
royalties or other payments.
 
5.  In the event that the Content contains any Intellectual Property Rights in
which the  Content Provider has not been able to obtain  all  licences, 
clearances, permissions, waivers, approvals or consents referred to in Special
Condition 4 above, Content Provider shall notify VGSL and Vodafone and shall
give VGSL and Vodafone the option of including alternative content.
 
 
 
 

 
Signed on behalf of VGSL:
 
 
Signed on behalf of Content Provider:
 
 
 
 
 
 
 
 
/s/ Graeme Ferguson
 
 
/s/ Camill Sayadeh
VGSL authorised signatory
 
 
Content Provider authorised signatory
 
 
 
 
Print name: Graeme Ferguson
 
 
Print name: Camill Sayadeh
 
 
 
 
Position: Director of Global Content Development
 
 
Position: COO
 
 
 
 
Date signed: 13TH JULY 2005
 
 
Date signed: JULY 5TH 2005

 
*WE HAVE REQUESTED CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS CONTAINED IN
THIS EXHIBIT. THE COPY FILED AS AN EXHIBIT OMITS THE INFORMATION SUBJECT TO THE
CONFIDENTIALITY REQUEST.*
3

--------------------------------------------------------------------------------


 